NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JAN 25 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                         No. 15-30091

              Plaintiff - Appellee,                D.C. No. 4:05-cr-00153-SEH

    v.
                                                   MEMORANDUM*
 JOSE LUIS BECERRA-ESCATEL,

              Defendant - Appellant.

                      Appeal from the United States District Court
                              for the District of Montana
                       Sam E. Haddon, District Judge, Presiding

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

         Jose Luis Becerra-Escatel appeals from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Becerra-Escatel’s request
for oral argument is denied.
      Becerra-Escatel first contends that the district court failed to explain

adequately its reasons for denying his request for a sentence reduction, including

its reasons for rejecting his mitigating arguments. The record reflects that the

district court considered the relevant sentencing factors and the parties’ arguments.

Though brief, the court’s explanation for its denial of the motion was adequate.

See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc)

(explanation is sufficient if it permits meaningful appellate review); United States

v. Ruiz-Apolonio, 657 F.3d 907, 920 (9th Cir. 2011) (“The district court is not

required to provide a detailed explanation as to each of its reasons for rejecting

every argument made by counsel.”).

      Becerra-Escatel next contends that, in light of his efforts at rehabilitation and

the purpose behind the amendment that reduced his Guidelines range, the district

court erred by denying his motion. Considering the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including Becerra-

Escatel’s in-custody disciplinary record, we conclude that the district court did not

abuse its discretion when it denied his motion. See United States v. Dunn, 728
F.3d 1151, 1155, 1159-60 (9th Cir. 2013).

      AFFIRMED.

                                          2                                      15-30091